Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered October 14, 2008, convicting defendant upon his plea of guilty of the crimes of criminal possession of stolen property in the third degree and burglary in the third degree.
Defendant was charged in an indictment with three counts of criminal possession of stolen property in the third degree after it was reported that he was selling equipment and tools belonging to others from his pickup truck. He and his counsel filed various motions to dismiss the indictment, but they were denied. Thereafter, a plea agreement was proposed with respect to the charges contained in the indictment which would require defendant to (1) plead guilty to one count of criminal possession of stolen property in the third degree, (2) be sentenced to 3 to 6 years in prison in connection with that crime, (3) provide a statement to the police regarding the burglary of a Department of Transportation garage, (4) consent to be prosecuted by a superior court information charging him with burglary in the third degree in connection therewith and enter a plea of guilty to that crime, (5) be sentenced as a second felony offender to 3 to 6 years in prison in connection with that crime, to run consecutive to the prior crime, and (6) waive his right to appeal with respect to both convictions. Defendant complied with the terms of the proposed plea agreement and was sentenced accordingly. He now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief and defendant’s pro se letter, we agree. Therefore, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
*1132Cardona, EJ., Mercure, Rose, Malone Jr. and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.